                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,                                Case No. 2:16-cv-13040
                                        District Judge Avern Cohn
           Plaintiff,                   Magistrate Judge Anthony P. Patti

v.

ELITE HEALTH CENTERS, INC.,
ELITE CHIROPRACTIC, P.C.,
ELITE REHABILITATION, INC.,
MIDWEST MEDICAL
ASSOCIATES, INC., PURE
REHABILITATION, INC., DEREK
L. BITTNER, D.C., P.C., MARK A.
RADOM, DEREK LAWRENCE
BITTNER, D.C., RYAN MATTHEW
LUKOWSKI, D.C., MICHAEL P.
DRAPLIN, D.C., NOEL H. UPFALL,
D.O., MARK J. JUSKA, M.D.,
SUPERIOR DIAGNOSTICS, INC.,
CHINTAN DESAI, M.D., MICHAEL
J. PALEY, M.D., DEARBORN
CENTER FOR PHYSICAL
THERAPY, L.L.C., MICHIGAN
CENTER FOR PHYSICAL
THERAPY, INC., and JAYSON
ROSETT

           Defendants.
_________________________/

INTERIM ORDER REGARDING STATE FARM’S MAY 6, 2019 LETTER
REQUEST (DE 454), HOLDING STATE FARM’S MOTION TO COMPEL
 JANET ROSENBERG TO PRODUCE DOCUMENTS RESPONSIVE TO
SUBPOENA (DE 341) IN ABEYANCE, AND CANCELLING MAY 10, 2019
            HEARING REGARDING DE 341 ONLY

      This matter is before the Court for consideration of State Farm Mutual

Automobile Insurance Company’s (State Farm) May 6, 2019 letter request for an

emergency telephone conference to require nonparty Janet Rosenberg to search for

responsive emails and text messages before the May 10, 2019 hearing on State

Farm’s motion to compel her to produce documents responsive to subpoena (DE

341). (DEs 454, 458.) A telephone status conference was held regarding this letter

request and State Farm’s motion on May 8, 2019, at which the Court entertained

oral argument.

      Upon consideration of the letter request and oral argument, and for all of the

reasons stated on the record by the Court, which are hereby incorporated by

reference as though fully restated herein, State Farm’s motion to compel nonparty

Janet Rosenberg to produce documents responsive to subpoena (DE 341) is HELD

IN ABEYANCE. Nonparty Janet Rosenberg is ORDERED to complete and

submit the online Google (or Gmail) form(s) for the two “deactivated” email

accounts identified on the record (jlynnrosenberg@gmail.com and

janjanrose911@gmail.com) on or before May 17, 2019, requesting to recover or

restore those two accounts. Counsel for State Farm and Rosenberg are thereafter

directed to confer as to the results of that request and then seek a conference to


                                          2
inform the Court as to whether State Farm intends to go forward with its motion to

compel (DE 341). The hearing on State Farm’s motion to compel (DE 341)

currently scheduled for May 10, 2019 at 1:30 p.m. is CANCELLED.

      IT IS SO ORDERED.

Dated: May 9, 2019                     s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE



                              Certificate of Service

I hereby certify that a copy of the foregoing document was sent to parties of record
on May 9, 2019, electronically and/or by U.S. Mail.

                                       s/Michael Williams
                                       Case Manager for the
                                       Honorable Anthony P. Patti




                                         3
